RESOLUCIÓN
El 23 de diciembre de 2003 emitimos una extensa reso-lución en la que hicimos un detallado recuento del reite-rado incumplimiento del Ledo. César Juan Almodóvar Marchany con su deber de pagar la cuota de colegiación al Colegio de Abogados de Puerto Rico.
Le concedimos al licenciado Almodóvar Marchany un término para mostrar causa por la cual no debía ser sus-pendido de la práctica de la abogacía. Éste compareció, ofreció excusas y nos indicó que "reconoce que con anterio-ridad ha efectuado sus cuotas de colegiación del Colegio de Abogados en forma tardía, o luego de recordatorios al efecto u órdenes del Tribunal”. Solicita “indulgencia y leni-dad” y “empeña su palabra que en forma alguna habrá de permitir que una situación como ésta vuelva a repetirse”.
Tomando en consideración lo antes expuesto, el Tribunal amonesta y apercibe al licenciado Almodóvar Mar-chany de que en el futuro habrá de ser más severo con las sanciones que imponga si éste incurre en la práctica antes descrita.

*94
Se ordena el archivo de este asunto y publíquese.(

1

)

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Hernández Denton no intervinieron.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo


(1) Hoy el Colegio de Abogados de Puerto Rico presentó una moción de desisti-miento en la cual nos indica que el Ledo. César J. Almodovar Marchany pagó su cuota de colegiación.